Cooley, C. J.
The relator resides at Bay City in the county of Bay. He was a party to two suits pending in the county of Huron, and went to Bad Axe to attend on the trial thereof. He was examined as a witness in one of the causes and the other was continued. He makes oath that he was a necessary witness in the two cases, and attended the *542court for the sole purpose of giving his evidence. While so in attendance he was served with a summons in another case. He applied to the court on a showing of the facts to set aside the service, but the application was refused. He now 'moves in this Court for a writ of mandamus.
We think the case is within the principle of Watson v. Judge of Superior Court 40 Mich. 729 and that the writ should issue. Public policy, the due administration of justice, and protection to parties and witnesses alike demand it. There would be no question abdut it if the suit had been commenced by arrest; but the reasons for exemption are applicable, though with somewhat less force, in other cases also. The following cases may be referred to for the general reasons: Norris v. Beach 2 Johns. 294; Sanford v. Chase 3 Cow. 381; Dixon v. Ely 4 Edw. Ch. 557; Clark v. Grant 2 Wend. 257; Seaver v. Robinson 3 Duer 622; Person v. Grier 66 N. Y. 124; Matthews v. Tufts 87 N. Y. 568; Hall’s Case 1 Tyler 274; In re Healey 53 Vt. 694; Miles v. M’Cullough 1 Binn, 77; Halsey v. Stewart 4 N. J. L. 366; Dungan v. Miller 37 N. J. L. 182; Vincent v. Watson 1 Rich. Law 194; Sadler v. Ray 5 Rich. Law 523; Martin v. Ramsey 7 Humph. 260; Dickenson’s Case 3 Harr. (Del.) 517; Henegar v Spangler 29 Ga. 217; May v. Shumway 16 Gray 86; Thompson’s Case 122 Mass. 428; Ballinger v. Elliott 72 N. C. 596: Parker v. Hotchkiss Wall. C. C. 269; Juneau Bank v. McSpedan, 5 Biss. 64; Arding v. Flower 8 Term 534; Newton v. Askew 6 Hare 319; Persse v. Persse 5 H L. Cas. 671. See also Matter of Cannon 47 Mich. 481.
The case of Case v. Rorabacher 15 Mich. 537 is different. In that case the party claiming the privilege was attending court within the jurisdiction of his residence.
The writ must issue, but as no intentional wrong is charged ■or appears it will be without costs.
The other Justices concurred.